Citation Nr: 1512764	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-40 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected bilateral pes cavus with hammer toe deformities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Sister


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to September 1968.  He was medically discharged on account of a foot condition that pre-existed service, specifically pes cavus with hammer toes.  The Veteran was granted service connection for pes cavus with hammer toe deformities (hereinafter pes cavus) in April 2008 based on a finding that although the disability pre-existed service, there was permanent aggravation caused by service.  The RO determined that prior to service, the disability was 30 percent disabling based on the service treatment records and that currently, the disability warranted the highest possible schedular rating of 50 percent under Diagnostic Code 5278 for acquired claw foot (pes cavus).  After deducting the pre-service percentage, the RO assigned a 20 percent disability rating for the in-service aggravation of the Veteran's pes cavus.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the 20 percent rating.

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the proceeding is associated with the claims file.

Following a December 2013 Board decision denying the Veteran's claim, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the Board's December 2013 decision failed to adequately address the potential applicability of 38 C.F.R. § 3.350 for loss of use of the foot.  A December 2014 Order of the Court granted the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Reasons for Remand: To schedule the Veteran for a VA examination, to clarify whether the Veteran is seeking entitlement to a total disability rating based on unemployability, and to readjudicate the claim in light of the Joint Motion.

The first argument set forth in the Joint Motion is that the claims file contains evidence indicating loss of use of the feet, namely that the Veteran has no motion at the metatarsal phalangeal joints or the interphalangeal joints of all five digits, is only capable of walking for a few minutes and uses a cane and motorized scooter to ambulate.  See 38 CFR 3.350(a)(2).  Additionally, the parties argue that application of the bilateral factor under 38 C.F.R. 4.26 could potentially result in a 40 percent rating for each foot under Diagnostic Code (DC) 5284 that addresses foot injuries other than those set forth in the rating codes, in lieu of the currently assigned 50 percent rating under DC 5278 that addresses acquired claw foot (pes cavus).

Under DC 5278, a 50 percent rating is awarded for bilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  This is the highest schedular rating possible for a bilateral foot disability in the absence of a finding of "loss of use" of both feet in which situation separate ratings of 40 percent could be applied under DC 5284.  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the impact of pain on use must be considered in making a "loss of use" determination.

In the December 2013 decision, the Board reviewed the most recent VA examination report dated in September 2011.  At that time, the examiner noted pain in both feet when walking and standing and that the Veteran could only walk for three to five minutes and very short distances.  He used a cane and motorized scooter due to obesity and foot pain.

Upon examination of the left foot, pain, stiffness, fatigability, weakness, lack of endurance, swelling, tenderness of the metatarsal heads, instability and abnormal weight bearing due to callosities and unusual shoe wear pattern were shown.  The examiner noted stiffness in the Veteran's ankles, that the discomfort extended up to the legs, and that the Veteran's gait was abnormal due to loss of "toe purchase".  The Veteran experienced pain on dorsiflexion which was decreased.  Tight plantar fascia was noted along the polantar medial band of the arch and plantar flexion of the forefoot was dropped.

Upon examination of the right foot, pain, stiffness, fatigability, lack of endurance, swelling, tenderness of the metatarsal heads, instability and abnormal weight bearing due to callosities and unusual shoe wear pattern were shown.  In addition, the examiner noted limited dorsiflexion of the ankles and pain radiating up the lower legs.  The forefoot was swollen.  The ball of the foot was tender and had pain on palpitation of the metatarsal heads with contracture deformity in all digits.  Inversion of the heel was noted. 

The examiner concluded that the Veteran had contracture of the plantar fascia causing forefoot inversion on non-weight bearing examination of both feet.  He had heel inversion with forefoot varus deformity due to contracture deformity.  In addition, the examiner noted intrinsic muscle atrophy due to pes cavus and hammer toes and explained this is because of the severe contracture of the digits and loss of purchase bilaterally.  The examiner recognized limited mobility due to pain and decreased motion of the forefoot.

In terms of the effect of his disability on daily activities, the examiner noted it had a moderate effect on his ability to do chores, shop and engage in recreation and that it completely prevented involvement in sports or exercise.  The examiner noted the Veteran's condition was progressive with worsening overtime and due to use.

Following review of this examination report, the Board considered the diagnostic codes applicable to the feet and noted that the highest schedular rating available was 50 percent under DC 5278, the code pertaining to pes cavus.  The Board concluded that the Veteran had not lost the use of his feet and that a separate rating under 38 C.F.R. § 3.350 in addition to a rating under DC 5278 would constitute pyramiding which is prohibited under VA law.  See 38 C.F.R. § 4.14.

In the Joint Motion, the Veteran's representative disagreed with the Board's conclusion that the Veteran had not lost the use of his feet given evidence in the record of significant functional limitation.  The Veteran's representative argued that a finding of "loss of use" of each foot was appropriate and that the single rating under DC 5278 should be replaced by a 40 percent rating for the right foot and a 40 percent rating for the left foot under DC 5284.  

Upon review of the evidence, along with the Joint Motion, the Board concludes that the most appropriate course of action at this time is to remand the claim for a new VA examination to assist in determining whether the Veteran's right foot and/or left foot disabilities have resulted in "loss of use" as described in VA regulations .  The Board is precluded from making medical decisions, such as whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis, and finds that further information regarding the effective functioning of the Veteran's feet is necessary.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, in claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the most recent foot examination was over three years ago.  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.   

The Board is mindful of the matter of application of the bilateral factor raised by the parties in the Joint Motion.  This matter will be addressed by the RO in effectuating any future grant of separate evaluations for the Veteran's foot disabilities. Thus, no further consideration is necessary at this time.  

It is unclear to the Board whether the Veteran is seeking entitlement to a total disability rating based on individual unemployability (TDIU) which is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2010 statement in support of claim, the Veteran requested to withdraw his appeal regarding TDIU.  The Board granted the request to withdraw the appeal in an August 2011 decision; however, correspondence from the Veteran's representative dated in December 2014 indicates the Veteran may now wish to claim entitlement to a TDIU.  This should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the claims file with any outstanding VA treatment records.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his foot condition that are not already in the claims file.  Request any records properly identified by the Veteran.  

3.  Send a letter to the Veteran with respect to the issue of entitlement to a TDIU.  Include a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct the Veteran to complete the form and return it to the RO.

4. After development of the claims file is complete, the RO should schedule the Veteran for a VA examination to ascertain the current severity of his bilateral pes cavus with hammer toe deformities and to comment upon the severity of the disability throughout the pendency of this appeal.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, to include treatment records, lay statements and the Joint Motion for Remand.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral pes cavus with hammer toe deformities under the rating criteria. 

The examiner should describe the extent to which the Veteran is able to use his feet to stand, balance, and walk to assist in determining whether the Veteran's symptomatology has resulted in the "loss of use" of either one or both of his feet.

For this purpose, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.   

The determination regarding "loss of use" will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350, 4.63.

The examiner should consider whether the Veteran's feet are functioning properly, to include whether there is complete foot drop, whether the Veteran can walk and whether his feet can support weight or whether there is little to no effective useful function remaining.   To the extent possible, the examiner should provide an objective description of remaining function, a quantitative assessment of strength and the level of pain that affects use.

If the Veteran has loss of use of either lower extremity or both, but on account of a nonservice-connected disability only, state so for the record (with explanation).  

An opinion as to whether the Veteran's inability to walk for long periods and his need for a cane and motorized scooter are caused by a lack of effective functioning of one or both feet would be helpful to the Board.

If possible, the examiner should identify any and all periods of time since May 2007 (the beginning of the period of consideration) when the Veteran's service-connected disability resulted in impairment such that he would have been equally well served by an amputation stump and suitable prosthetic.

A rationale must be provided for any opinion offered.  

5.  To help avoid an additional remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this REMAND and the Joint Motion.  If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, readjudicate the claim, to include consideration of entitlement to separate ratings under 38 C.F.R. § 3.350, the application of the bilateral factor and entitlement to a TDIU which is part and parcel of the increased rating claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




